On Rehearing.
Labauve, J.
In this ease a rehearing has been granted on the plea of prescription, filed in this court.
The plaintiff claims of the defendant the sum of $2,000, with interest, upon a note of the following tenor:
“$2,000. New Orleans, June 2, 1860,
One year after date, I promise to pay to the order of myself two thousand dollars, value received, with interest, at the rate of eight per .cent, per annum from date, until paid.
(Signed) , Edward Rioks. ”
The petition and citation were served on the 12th April, 1867.
It is clear that the note sued upon is prescribed on its face, and we have seen nothing in the record showing an interruption of prescription, and as this plea was made in this court, we think justice requires the remanding of the case to give an opportunity to the plaintiff to show interruption or suspension of prescription.
It is therefore ordered, adjudged and decreed that the judgment appealed from be annulled and avoided, and that our former decision be set aside. It is further ordered and decreed that this case be remanded, to be proceeded in according to law, and that the plaintiff and appellee pay costs of appeal,